Citation Nr: 1820954	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for cardiomyopathy with congestive heart failure, claimed as chest pain, and, if so, whether service connection, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or bilateral knee disorder, is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to September 1993. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction over the appeal was subsequently transferred to the RO in Atlanta, Georgia, and then the RO in Columbus, South Carolina.  The Board notes that, while the RO adjudicated other issues in the September 2010 rating decision, the Veteran limited his subsequent appeal solely to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for cardiomyopathy with congestive heart failure, claimed as chest pain. 

In his January 2013 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  The Veteran was notified in a September 2017 letter that his requested hearing was scheduled for October 2017; however, he requested that such hearing be postponed.  Thereafter, the Veteran was notified in a December 2017 letter that his requested hearing was scheduled for January 2018; however, he did not appear for such hearing.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the Veteran's Board hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2017).

The Board notes that additional evidence was received after the Agency of Original Jurisdiction (AOJ) most recently adjudicated the Veteran's claim in the December 2015 supplemental statement of the case, and that he has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2017).  However, as the 
Board herein is granting the Veteran's petition to reopen his claim for entitlement to service connection for cardiomyopathy with congestive heart failure, claimed as chest pain, there is no prejudice results to the Veteran in the Board proceeding with such action.  Furthermore, as the reopened claim is being remanded, the AOJ will have an opportunity to review the newly received evidence in the readjudication of such matter.

By the decision below, the previously denied claim for service connection for cardiomyopathy with congestive heart failure, claimed as chest pain, is reopened.  Such reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in March 2009, the RO denied service connection for chest pain.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

2.  Evidence added to the record since the final March 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cardiomyopathy with congestive heart failure, claimed as chest pain.  


CONCLUSIONS OF LAW

1.  The March 2009 decision that denied service connection for chest pain is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009) [(2017)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cardiomyopathy with congestive heart failure, claimed as chest pain.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for cardiomyopathy with congestive heart failure, claimed as chest pain, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA. 

By way of background, in April 2008, the Veteran filed a claim for service connection for chest pain.  In a rating decision dated and issued in March 2009, the AOJ considered the Veteran's service treatment records (STRs), military personnel records, VA treatment records, and lay statements from the Veteran, and denied service connection for, as relevant, chest pain as the STRs and VA treatment records were negative for any complaints of, treatment for, or findings regarding a chronic condition that caused chest pain.  The Veteran was notified of the decision and his appeal rights in April 2009.  He did not enter a notice of disagreement with such decision.  Furthermore, no additional evidence was received within one year of the issuance of the March 2009 rating decision, and no relevant service department records were subsequently received.  Therefore, the March 2009 rating decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the March 2009 rating decision consists of  statements from the Veteran and his representative; private treatment records reflecting diagnoses of acute myocardial infraction, chest pain/discomfort, respiratory distress, and hypoinflated lungs with secondary bronchovascular crowding; VA treatment records reflecting diagnoses of chest pain, coronary artery disease (CAD), cardiomyopathy, and non-ischemic dilated cardiomyopathy; buddy statements dated in October 2011; and a January 2015 VA examination. 

With regard to the newly received evidence, the Board is cognizant that the only medical opinion of record weighs against the claim.  However, the Board finds that the evidence added to the record since the final March 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable probability of substantiating the Veteran's claim of entitlement to service connection for cardiomyopathy with congestive heart failure, claimed as chest pain.  In this regard, although the January 2015 VA examiner found that the Veteran did not have a current diagnosis of cardiomyopathy with congestive heart failure, updated VA treatment records reflect diagnoses of such.  Furthermore, while the Veteran's claim for service connection for cardiomyopathy with congestive heart failure, claimed as chest pain, was previously denied based on the absence of a connection between such and his military service, the newly received evidence includes a new theory of entitlement.  Specifically, the Veteran, now contends that his cardiomyopathy with congestive heart failure, claimed as chest pain, is secondary to his service-connected PTSD and/or bilateral knee disorder.  As such new theories of entitlement have triggered the need for a VA examination and opinion, the Board finds that such is not cumulative or redundant of the evidence of record at the time of the March 2009 decision.  Therefore, the Board finds that new and material evidence has been received and, accordingly, reopening of the claim of entitlement to service connection for cardiomyopathy with congestive heart  failure, claimed as chest pain, is warranted. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for cardiomyopathy with congestive heart  failure, claimed as chest pain,  is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran was afforded a VA examination in January 2015.   At this time, he reported that he recalled experiencing severe chest pain at the age of 19 while he was in basic training.  He further reported that he had chest pain at least three times a year with radiation to his left jaw and left arm.  Additionally, the examiner noted a diagnosis of acute, subacute, or old myocardial infarction; and did not provide an etiology opinion.  

However, the Board notes that, while the January 2015 VA examination found that the Veteran did not have a current diagnosis of cardiomyopathy with congestive heart failure, VA treatment records dated in April and October 2016 reflect an assessment of non-ischemic dilated cardiomyopathy; and a December 2016 VA treatment record reflects an assessment of chest pain and CAD.  Therefore, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to determine the nature and etiology of such disorders.  

Furthermore, the Veteran has also raised new theories of entitlement, through his representative in a February 2018 Informal Hearing Presentation, that have not yet been considered.  Specifically, the Veteran's representative reported that, the Veteran believes that his claimed heart disorder was caused or aggravated by his PTSD and/or bilateral knee disorder.  Therefore, on remand, proper Veterans Claims Assistance Act of 2000 (VCAA) notice as to the secondary aspect of such claim should be provided; as well as VA medical opinions that adequately addresses the relationship between the Veteran's heart disorder and his service-connected PTSD and bilateral knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim for service connection for cardiomyopathy with congestive heart failure, claimed as chest pain, on a secondary basis.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his heart disorder.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

(A) The examiner must identify all heart disorders found to be present.  Please discuss the diagnoses of record, to include acute, subacute, or old myocardial infarction; non-ischemic dilated cardiomyopathy; coronary artery disease.

(B) For each currently diagnosed heart disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's active duty service, to include the stress and hardships he endured due to his combat duties.  

(C) For each current diagnosed heart disorder, the examiner should also offer an opinion as to whether it is as least as likely as not (50 percent probability or greater) that such disorder is caused OR aggravated by his service-connected PTSD.  If aggravation is found, the examiner should determine, if possible, to what extent the heart disorder was aggravated beyond the natural progression of such disorder. 

(D) For each current diagnosed heart disorder, the examiner should also offer an opinion as to whether it is as least as likely as not (50 percent probability or greater) that such disorder is caused OR aggravated by his service-connected bilateral knee disorder.  If aggravation is found, the examiner should determine, if possible, to what extent the heart disorder was aggravated beyond the natural progression of such disorder. 

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. All opinions expressed must be accompanied by supporting rationale. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


